Firefox                                                                                     about:blank
          Case 3:08-cr-00256-L Document 887 Filed 08/04/20 PageID.7185 Page 1 of 5




1 of 5                                                                               8/4/2020, 10:07 AM
Firefox                                                                                     about:blank
          Case 3:08-cr-00256-L Document 887 Filed 08/04/20 PageID.7186 Page 2 of 5




2 of 5                                                                               8/4/2020, 10:07 AM
Firefox                                                                                     about:blank
          Case 3:08-cr-00256-L Document 887 Filed 08/04/20 PageID.7187 Page 3 of 5




3 of 5                                                                               8/4/2020, 10:07 AM
Firefox                                                                                     about:blank
          Case 3:08-cr-00256-L Document 887 Filed 08/04/20 PageID.7188 Page 4 of 5




4 of 5                                                                               8/4/2020, 10:07 AM
Firefox                                                                                     about:blank
          Case 3:08-cr-00256-L Document 887 Filed 08/04/20 PageID.7189 Page 5 of 5




5 of 5                                                                               8/4/2020, 10:07 AM
